                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                 )
BRENDA WILKS,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )
                                                           Civil Action No. 19-10592-LTS
                                                 )
OCWEN FINANCIAL CORPORATION, et                  )
al.,                                             )
                                                 )
               Defendants.                       )
                                                 )

                                MEMORANDUM AND ORDER

                                        August 20, 2019

SOROKIN, D.J.

       Now before the Court is pro se litigant Brenda Wilks’s complaint against against three

related entities: Ocwen Financial Corporation; Ocwen Mortgage Servicing, Inc.; and, Ocwen

Loan Services, LLC (collectively, “Ocwen”). Wilks’s claims concern Ocwen’s alleged lending

and foreclosure conduct with regard to Wilks and her home.

       This is the second action that Wilks has filed against Ocwen regarding the mortgage and

foreclosure of her home. See Wilks v. Ocwen, C.A. No. 18-12130-LTS (D. Mass). The earlier

case was dismissed upon the Court’s determination that Wilks’s pleading did not set forth a short

and plain statement showing that she was entitled to relief. See id. [ECF # 22].

       Ocwen has filed a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure for failure to state a claim upon which relief can be granted. Wilks has filed an

opposition to the motion. For the reasons stated below, the Court will GRANT the motion and

order that this action be dismissed.
I.     Background

        Wilks’s complaint consists of two documents. The first [ECF #1], which Wilks has

captioned “Definite Statement Complaint,” is apparently an almost-verbatim copy of a complaint

the Consumer Financial Protection Bureau (“CFPB”) filed against Ocwen in 2017. See

Consumer Fin. Prot. Bureau v. Ocwen Fin. Corp., et al., C.A. No. 17-80495 (S.D. Fla.).

Although Wilks has inserted some references to herself in this complaint, see Compl. ¶¶ 1, 6, it is

not apparent from the face of the complaint how the alleged misconduct at issue in the lengthy

complaint is relevant to her.

       The second document [ECF #1-1], also captioned as a “Definite Statement Complaint,” is

a document that Wilks filed earlier this year in Wilks v. Ocwen, C.A. No. 18-12130-LTS (D.

Mass). In that earlier action, the Court granted Ocwen’s motion for a more definite statement.

Thereafter, Wilks filed the “Definite Statement Complaint” that is now the second part of her

complaint in her 2019 action. See id. [ECF #18]. After Wilks filed her “Definite Statement

Complaint” in the 2018 action, Ocwen moved to dismiss, arguing that Wilks’s more definite

statement failed to meet the pleading requirements of Rule 8(a)(2) of the Federal Rules of Civil

Procedure (“Rule 8(a)(2)”). On February 1, 2019, the Court granted the motion and ordered that

the case be dismissed [ECF #22]. On March 1 and March 5, 2019 [ECF ## 25, 27], the Court

denied Wilks’s two motions for reconsideration. Wilks did not appeal the dismissal of her 2018

action. She commenced the present action on March 29, 2019.

II.    Discussion

       To state a claim upon which relief may be granted, a complaint must include “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). At a minimum, the complaint must “give the defendant fair notice of what the plaintiff’s



                                                 2
claim is and the grounds upon which it rests.” Calvi v. Knox County, 470 F.3d 422, 430 (1st Cir.

2006) (quoting Educadores Puertorriqueños en Acción v. Hernández, 367 F.3d 61, 66 (1st Cir.

2004)). This means that the statement of the claim must “at least set forth minimal facts as to

who did what to whom, when, where, and why.” Id. (quoting Educadores, 367 F.3d at 68).

Although the requirements of Rule 8(a)(2) are minimal, “minimal requirements are not

tantamount to nonexistent requirements.” Id. (quoting Gooley v. Mobil Oil Corp., 851 F.2d 513,

514 (1st Cir. 1988)). The plaintiff’s obligation to provide the grounds of his claim “requires

more than labels and conclusions.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

A court is not “bound to accept as true a legal conclusion couched as a factual allegation,” and

“[f]actual allegations must be enough to raise a right to relief above the speculative level.” Id.

(quoting in part Papasan v. Allain, 478 U.S. 265, 286 (1986)); see also Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (“Threadbare recitals of a cause action, supported by mere conclusory

statements, do not suffice.”).

       Though submissions of pro se litigants are entitled to liberal construction, see Haines v.

Kerner, 404 U.S. 519, 520-21 (1972), pro se litigants are not exempt from these basic pleading

standards. Wilks, in particular, was informed of her obligation to comply with Rule 8(a)(2) in

her 2018 action, and the case was ultimately dismissed because of her failure to do so.

       Wilks’s present complaint fails to meet the requirements of Rule 8(a)(2). The portion of

Wilks’s complaint that is a modified version of the complaint the CFPB filed against Ocwen

does not contain enough factual material from which the Court may reasonably infer that Ocwen

violated the law with regard to her in particular. With regard to the second part of Wilks’s

complaint, the Court already ruled in the 2018 action that this pleading does not comply with

Rule 8(a)(2).



                                                  3
          Understandably, Wilks may wonder why a lengthy complaint filed by attorneys

representing the CPFB does not comply with Rule 8(a)(2) when filed by her. The difference lies

in the standing of the parties. Unlike a private party, the executive branch of the federal

government (of which the CFPB is part) is charged with vindicating the public interest, see Lujan

v. Defenders of Wildlife, 504 U.S 555, 576 (1992), and Congress has authorized CFPB to

commence civil actions against violators of federal consumer financial protection laws under its

own name, see 12 U.S.C. § 5564(a)-(b). Thus, CFPB may bring an action against Ocwen to

vindicate the public interest without having to show that CFPB itself has suffered any injury.

See CFPB v. Gordon, 819 F.3d 1179, 1188 (9th Cir. 2016). The agency’s pleading reflects its

broad enforcement power. In contrast, a private party like Wilks has standing only to bring

claims for her own injuries. See Horne v. Flores, 557 U.S. 433, 445 (2009). Thus, her complaint

must contain a short and plain statement identifying what Ocwen allegedly did that caused her

injury.

III.      Conclusion

          In accordance with the foregoing, the Court hereby orders:

          1.     The motion for leave to proceed in forma pauperis is granted.

          2.     Defendants’ motion to dismiss [ECF #8] is granted.

          3.     This action is dismissed with prejudice.

          SO ORDERED.

                                                      /s/ Leo T. Sorokin
                                                      UNITED STATES DISTRICT JUDGE




                                                  4
